DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because
Fig 9, second exterior attachment members (19) are labelled as first external attachment members (18).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-6, 8-10, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication 20130256072 by Farhat (Here forth “Farhat”) in view of US Patent 4991245 issued by Franco (Here forth “Franco”) and US Publication 20070164525 by Rodrigues (Here forth “Rodrigues”).
Regarding claim 1, Farhat discloses: A convertible bed and suitcase apparatus comprising: a first enclosure (Fig A) and a second enclosure (Fig A), each of the first and second enclosures (Fig A) including a distal end (Fig A), a proximal end (Fig A), a floor (Fig A), and opposing first and second sides (Fig A) extending between the distal (Fig A) and proximal ends (Fig A) and surrounding respective first and second partial cavities (Fig A); wherein each of the first and second enclosures (Fig A) are joined at respective proximal ends (Fig A); a raised perimeter lip (Fig A) extending along the distal end (Fig A) and the first and second sides (Fig A); the first and second enclosures (Fig A) being selectively operable between an open configuration (Fig 11) and a closed configuration (Fig 1); [Not taught: first and second exterior fasteners and attachment member]; the first and second sides (Fig A) each including [Not taught: a second exterior attachment member; first exterior attachment members disposed for attachment with second exterior attachment members] when the first and second enclosures (Fig A) are in the closed configuration (Fig 1) for securing the first and second enclosures in the closed configuration (Fig 1); and the first enclosure (Fig A) including [Not taught: first and second interior fasteners and attachment members; the second enclosure (Fig A) including [Not taught: a second interior attachment member disposed for attachment with a one of the second interior attachment members] when the first and second enclosures (Fig A) are in the open configuration (Fig 11) for securing the first and second enclosures (Fig 1) in the open configuration (Fig 11).

    PNG
    media_image1.png
    629
    854
    media_image1.png
    Greyscale

Fig A- Examiner annotated Figure 8 of Farhat
Farhat does not expressly disclose first and second exterior attachment members. Rodrigues teaches: first and second exterior fasteners each including a first exterior attachment member (Fig 1, exterior fasteners 130 A and 130D); a second exterior attachment member (Fig 1, exterior fasteners 130B and 130C); each of the first exterior attachment members being structured and disposed for selective attachment with respective second exterior attachment members (Fig 1, the fasteners 130A and 130B attach).
It would have been obvious to a person having ordinary skill in the art having the teachings of Farhat and Rodrigues before them, when the application was filed, to have modified the suitcase bag of Farhat to include interior fasteners on to advantageously allow the user to secure the suitcase bag in the closed position and prevent it from opening up.
Farhat as modified above does not expressly disclose first and second interior attachment members. Franco teaches: first and second interior fasteners (Fig 1, Hoop and loop structures 58 and 56 are first interior fasteners and 60 and 62 are second interior fasteners); each of the first and second interior fasteners (Fig 1, Hoop and loop structures 58 and 56 are first interior fasteners and 60 and 62 are second interior fasteners) including a first interior attachment member (Fig 1, the portion of the panel of bag 10 where the fasteners 58 and 56 are located); a second interior attachment member (Fig 1, the portion of the panel of bag 10 where the fasteners 60 and 62 are located); each of the first interior attachment members being structured and disposed for selective attachment with a respective one of the second interior attachment members (Column 5 lines 33-43, the attachment members can be attached via the fasteners).
It would have been obvious to a person having ordinary skill in the art having the teachings of Farhat, Rodrigues, and Franco before them, when the application was filed, to have modified the suitcase bag of Farhat as modified by Rodrigues (see above) to further include interior fasteners on attachment members, as taught by Franco, to advantageously allow the user to secure the suitcase bag in the closed position and prevent it from reopening to the opened position.
Regarding claim 2
Regarding the above limitation, it would have been an obvious matter of design choice to a person of ordinary skill in the art to provide exterior attachment members that are hook and loop attachment members, because Applicant has not disclosed why these dimensions provide an advantage, are used for a particular purpose, or solve a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with Farhat’s modified bag (details above) because they both would have the same reconfigurability, and operability. Therefore, it would have been an obvious matter of design choice to modify Farhat’s modified bag (details above) to obtain the invention as claimed.
Additionally and in the alternative, Rodrigues teaches: the exterior attachment members are hook and loop attachment members (Para 30).
It would have been obvious to a person having ordinary skill in the art having the teachings of Farhat and Franco before them, when the application was filed, to have modified the suitcase bag of Farhat to include exterior attachment members that are hook and loop members, as taught by Franco, to advantageously allow the user to quickly and easily secure the suitcase bag in the closed position and prevent it from reopening and quickly detach the members to allow it to fall into the opened position.
Regarding claim 3, Farhat as modified above does not expressly disclose wherein the first and second interior attachment members are hook and loop attachment members.
Regarding the above limitation, it would have been an obvious matter of design choice to a person of ordinary skill in the art to provide exterior attachment members that are hook and loop attachment members, because Applicant has not disclosed why these 
Additionally and in the alternative, Franco teaches that the attachment members are hook and loop attachment members (Column 5 lines 33-43).
It would have been obvious to a person having ordinary skill in the art having the teachings of Farhat and Franco before them, when the application was filed, to have modified the suitcase bag of Farhat to include interior attachment members that are hook and loop members, as taught by Franco, to advantageously allow the user to quickly and easily secure the suitcase bag in the closed position and prevent it from reopening to the opened position.
Regarding claim 4, Farhat further discloses: further comprising a mattress (Fig A) that is sized and configured for receipt within the first and second partial cavities (Fig A).
Regarding claim 5, Farhat further discloses: comprising a handle (Fig A) at the distal end (Fig A) of the first enclosure (Fig A).
Regarding claim 6, Farhat further discloses: further comprising a handle (Fig A) at the distal end (Fig A) of the second enclosure (Fig A).
Regarding claim 8, Farhat discloses: A convertible bed and suitcase apparatus comprising: a first enclosure (Fig A) and a second enclosure (Fig A), each of the first and second enclosures (Fig A) including a distal end (Fig A), a proximal end (Fig A), a floor(Fig A) , and opposing first and second sides (Fig A) extending between the distal and proximal ends (Fig A) and surrounding (Fig A); wherein each of the first and second enclosures (Fig A) are joined at respective proximal ends (Fig A); a raised perimeter lip (Fig A) extending along the distal end (Fig A) and the first and second sides (Fig A);  9Attorney Docket No. LAKEP1703 a mattress that is sized and configured for receipt within the first and second partial cavities (Fig A); the first and second enclosures (Fig A) being selectively operable between an open configuration (Fig 11) and a closed configuration (Fig 1); [Not taught: first and second exterior fasteners and attachment member]; the first and second sides (Fig A) each including a [Not taught: second exterior attachment member and first exterior attachment members disposed for attachment with second exterior attachment members] when the first and second enclosures (Fig A) are in the closed configuration (Fig 1) for securing the first and second enclosures (Fig A) in the closed configuration(Fig A); and the first enclosure (Fig A) including [Not taught: first and second interior fasteners including a first interior attachment member; the second enclosure (Fig A) including a [Not taught: second interior attachment member; the first interior attachment members disposed for attachment with second interior attachment members] when the first and second enclosures (Fig A) are in the open configuration (Fig 11) for securing the first and second enclosures (Fig A) in the open configuration (Fig 11).
Farhat does not expressly disclose first and second exterior attachment members. Rodrigues teaches: first and second exterior fasteners each including a first exterior attachment member (Fig 1, exterior fasteners 130 A and 130D); a second exterior attachment member (Fig 1, exterior fasteners 130B and 130C); each of the first exterior attachment members being structured and disposed for selective attachment with respective second exterior attachment members (Fig 1, the fasteners 130A and 130B attach)
It would have been obvious to a person having ordinary skill in the art having the teachings of Farhat and Rodrigues before them, when the application was filed, to have modified the suitcase bag of Farhat to include interior fasteners on attachment members, as taught by Rodrigues, to advantageously allow the user to secure the suitcase bag in the closed position and prevent it from opening up.
Farhat as modified above does not expressly disclose first and second interior attachment members. Franco teaches: first and second interior fasteners (Fig 1, Hoop and loop structures 58 and 56 are first interior fasteners and 60 and 62 are second interior fasteners); each of the first and second interior fasteners (Fig 1, Hoop and loop structures 58 and 56 are first interior fasteners and 60 and 62 are second interior fasteners) including a first interior attachment member (Fig 1, the portion of the panel of bag 10 where the fasteners 58 and 56 are located); the second interior attachment member (Fig 1, the portion of the panel of bag 10 where the fasteners 60 and 62 are located); each of the first interior attachment members being structured and disposed for selective attachment with a respective one of the second interior attachment members (Column 5 lines 33-43, the attachment members can be attached via the fasteners).
It would have been obvious to a person having ordinary skill in the art having the teachings of Farhat and Franco before them, when the application was filed, to have modified the suitcase bag of Farhat to include interior fasteners on attachment members, as taught by Franco, to advantageously allow the user to secure the suitcase bag in the closed position and prevent it from reopening to the opened position.
Regarding claim 9, Farhat as modified above does not expressly disclose wherein the first and second exterior attachment members are hook and loop attachment members.
Regarding the above limitation, it would have been an obvious matter of design choice to a person of ordinary skill in the art to provide exterior attachment members that are hook and loop attachment members, because Applicant has not disclosed why these dimensions provide an advantage, are used for a particular purpose, or solve a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with Farhat’s modified bag (details above) because they both would have the same reconfigurability, and operability. Therefore, it would have been an obvious matter of design choice to modify Farhat’s modified bag (details above) to obtain the invention as claimed.
Additionally and in the alternative, Rodrigues teaches: the exterior attachment members are hook and loop attachment members (Para 30).
It would have been obvious to a person having ordinary skill in the art having the teachings of Farhat and Rodrigues before them, when the application was filed, to have modified the suitcase bag of Farhat to include exterior attachment members that are hook and loop members, as taught by Rodrigues, to advantageously allow the user to quickly and easily secure the suitcase bag in the closed position and prevent it from reopening and quickly detach the members to allow it to fall into the opened position.
Regarding claim 10
Regarding the above limitation, it would have been an obvious matter of design choice to a person of ordinary skill in the art to provide exterior attachment members that are hook and loop attachment members, because Applicant has not disclosed why these dimensions provide an advantage, are used for a particular purpose, or solve a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with Farhat’s modified bag (details above) because they both would have the same reconfigurability, and operability. Therefore, it would have been an obvious matter of design choice to modify Farhat’s modified bag (details above) to obtain the invention as claimed.
Additionally and in the alternative, Franco teaches that the attachment members are hook and loop attachment members (Column 5 lines 33-43).
It would have been obvious to a person having ordinary skill in the art having the teachings of Farhat and Franco before them, when the application was filed, to have modified the suitcase bag of Farhat to include interior attachment members that are hook and loop members, as taught by Franco, to advantageously allow the user to quickly and easily secure the suitcase bag in the closed position and prevent it from reopening to the opened position.
Regarding claim 12, Farhat further discloses: wherein the mattress is integrally formed with the first and second enclosures (Fig 8, the mattress is integral with the frame, hence items in the suitcase must be placed through separate opening 114).
Regarding claim 13, Farhat further discloses: further comprising a handle (Fig A) at the distal end (Fig A) of the first enclosure (Fig A)
Regarding claim 14, Farhat further discloses: further comprising a handle (Fig A) at the distal end (Fig A) of the second enclosure (Fig A).

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Farhat in view of US Patent 5423404 by Shaw (Here forth “Shaw”).
Regarding claim 7, Farhat discloses: further comprising a first handle member (Fig 1) at the distal end (Fig 1) of the first enclosure (Fig 1) and a second handle member (Fig 1) the distal end (Fig 1) of the second enclosure (Fig 1); But Farhat does not expressly disclose a handle wrap. Shaw teaches: and a handle wrap member (Fig 1-2, handle wrap 68) structured and disposed for securing the first and second handle members together (Fig 2, handles 66 are secured together via handle wrap 68).
It would have been obvious to a person having ordinary skill in the art having the teachings of Farhat as modified and Shaw before them, when the application was filed, to have the modified the suitcase bag of Farhat to include a handle wrap to secure the handles together, as taught by Shaw, to advantageously make it easy for the user to pick up and carry the handles together in one hand.
Regarding claim 15, Farhat further discloses: a first handle member (Fig 1) at the distal end (Fig 1) of the first enclosure (Fig 1) and a second handle member (Fig 1) the distal end (Fig 1) of the second enclosure (Fig 1); But Farhat does not expressly disclose a handle wrap. Shaw teaches: and a handle wrap member (Fig 1-2, handle wrap 68) structured and disposed for securing the first and second handle members together (Fig 2, handles 66 are secured together via handle wrap 68)
It would have been obvious to a person having ordinary skill in the art having the teachings of Farhat as modified and Shaw before them, when the application was filed, to have the modified the suitcase bag of Farhat to include a handle wrap to secure the handles together, as taught by Shaw, to advantageously make it easy for the user to pick up and carry the handles together in one hand.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Farhat in view of International Publication FR2651418 by Jean-Pierre (Here forth “Jean-Pierre”).
Regarding claim 11, Farhat does not expressly discloses that the mattress can be selectively removable. Jean-Pierre teaches: wherein the mattress is selectively removable (Fig 3, the mattress 1a-b is removable; Para lines 33-32).
It would have been obvious to a person having ordinary skill in the art having the teachings of Farhat as modified and Jean-Pierre before them, when the application was filed, to have a mattress that is selectively removable, as taught by Jean-Pierre, to advantageously allow the user to remove the mattress for cleaning.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Publication 2012/0222931 issued to Zuckerman (Fig 1: Detachable mattress).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA KAVINI TAMIL whose telephone number is (571)272-6655. The examiner can normally be reached 7:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached at 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA KAVINI TAMIL/Examiner, Art Unit 3733                                                                                                                                                                                                        /VALENTIN NEACSU/Primary Examiner, Art Unit 3731